Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 1 of 15 PageID #: 1226




                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE


    CELANESE INTERNATIONAL
    CORPORATION, CELANESE (MALTA)
    COMPANY 2 LIMITED, & CELANESE
    SALES U.S. LTD.,

                           Plaintiffs,

               v.                                              C.A. No. 20-1775-LPS

    ANHUI JINHE INDUSTRIAL CO., LTD.,
    JINHE USA LLC, UMC INGREDIENTS,
    LLC f/k/a/ JRS INTERNATIONAL LLC,
    & PRINOVA US LLC,

               Defendants.


                                         ~ ) SCHEDULING ORDER




                       it..-
          This ~     C\ day of July, 2021, the Court having consulted with the parties' attorneys and
received a joint proposed scheduling order, and the parties having determined after discussion

that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;
             IT IS HEREBY ORDERED that:

              1.        Rule 26(a)O) Initial Disclosures and E-Discovery Default Standard.        Unless

   otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

  Federal Rule of Civil Procedure 26( a)(l) within 10 days of the entry of this order. If they have

   not already done so, the parties are to review the Court' s Default Standard for Discovery, Including

  Discovery           of      Electronically   Stored   Information   ("ESI"),   which   is   posted   at


    08556--00001/12264639.1
   742628463 .1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 2 of 15 PageID #: 1227




  http://www.ded.uscourts.gov (see Other Resources, Default Standard for Discovery, and is

  incorporated herein by reference).

             2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties, and to amend or supplement the pleadings, shall be filed on or before February 9, 2022 .

             3.     Application to Court for Protective Order. Should counsel find it will be necessary

  to apply to the Court for a protective order specifying terms and conditions for the disclosure of

  confidential information, counsel should confer and attempt to reach an agreement on a proposed

  form of order and submit it to the Court within 30 days of the entry of this order. Should counsel

  be unable to reach an agreement on a proposed form of order, counsel must follow the provisions

  of Paragraph 8(g) below.

             Any proposed protective order must include the following paragraph:

                    Other Proceedings. By entering this order and limiting the
                    disclosure of information in this case, the Court does not intend to
                    preclude another court from finding that information may be
                    relevant and subject to disclosure in another case. Any person or
                    party subject to this order who becomes subject to a motion to
                    disclose another party' s information designated "confidential" [the
                    parties should list any other level of designation, such as "highly
                    confidential," which may be provided for in the protective order]
                    pursuant to this order shall promptly notify that party of the motion
                    so that the party may have an opportunity to appear and be heard on
                    whether that information should be disclosed.

             4.     Papers Filed Under Seal. In accordance with section G of the Administrative

  Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

  document shall be filed electronically within seven (7) days of the filing of the sealed document.

             Should any party intend to request to seal or redact all or any portion of a transcript of a

  court proceeding (including a teleconference), such party should expressly note that intent at the

  start of the court proceeding. Should the party subsequently choose to make a request for sealing

  or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

                                                      2
  742628463 . l
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 3 of 15 PageID #: 1228




  for sealing/redaction, and include as attachments (1) a copy of the complete transcript highlighted

  so the Court can easily identify and read the text proposed to be sealed/redacted, and (2) a copy of

  the proposed redacted/sealed transcript. With their request, the party seeking redactions must

  demonstrate why there is good cause for the redactions and why disclosure of the redacted material

  would work a clearly defined and serious injury to the party seeking redaction.

            5.   Courtesy Copies. Other than with respect to "discovery matters," which are

  governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 20, the

  parties shall provide to the Court two (2) courtesy copies of all briefs and one ( 1) courtesy copy of

  any other document filed in support of any briefs (i.e., appendices, exhibits, declarations, affidavits

  etc.). This provision also applies to papers filed under seal.

            6.   ADR Process. This matter is referred to a magistrate judge to explore the possibility

  of alternative dispute resolution.

            7.   Disclosures. Absent agreement among the parties, and approval of the Court:

                 (a)     By August 4, 2021, Plaintiff shall identify the accused product(s), including

  accused methods and systems, and its damages model, as well as the asserted patent(s) that the

  accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for each

  asserted patent.

                 (b)     By September 3, 2021, Defendant shall produce core technical documents

  related to the accused product(s), sufficient to show how the accused product(s) work(s), including

  but not limited to non-publicly available operation manuals, product literature, schematics, and

  specifications. Defendants shall also produce sales figures for the accused product(s).

                 (c)     By October 4, 2021 , Plaintiff shall produce an initial claim chart relating

  each known accused product to the asserted claims each such product allegedly infringes.



                                                    3
  742628463 .1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 4 of 15 PageID #: 1229




                 (d)     By November 3, 2021 , Defendants shall produce their initial invalidity

  contentions for each asserted claim, as well as the known related invalidating references.

                 (e)     By August 3, 2022, Plaintiff shall provide final infringement contentions.

                 (f)     By August 17, 2022, Defendants shall provide final invalidity contentions.

            8.   Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

  limitations on discovery set forth in the Federal Rules shall be strictly observed.

                 (a)     Discovery Cut Off. All discovery in this case shall be initiated so that it

  will be completed on or before August 17, 2022 .

                 (b)     Document Production.            Document production shall be substantially

  complete by May 18, 2022 .

                 (c)     Requests for Admission. A maximum of 50 requests for admission are

  permitted for each side, excluding requests directed to authenticity.

                 (d)     Interrogatories.

                         1.      Plaintiffs may serve a maximum of 15 common interrogatories on

  all Defendants collectively. Plaintiffs may serve 10 additional Defendant-specific interrogatories

  per Defendant. All Defendants may collectively serve 15 common interrogatories on Plaintiffs.

  Each Defendant may individually serve 10 additional interrogatories on Plaintiffs.

                         ii.     The Court encourages the parties to serve and respond to contention

  interrogatories early in the case. In the absence of agreement among the parties, contention

  interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy

  of all interrogatory answers shall be judged by the level of detail each party provides, i.e. , the more

  detail a party provides, the more detail a party shall receive.




                                                     4
  742628463 .1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 5 of 15 PageID #: 1230




                 (e)      Depositions.

                          1.     Limitation on Hours for Deposition Discovery. Each side is limited

  to a total of 70 hours of taking testimony by deposition upon oral examination, excluding

  depositions of third parties and expert witnesses. The parties agree to meet and confer regarding

  reasonable time limits for translated depositions.

                          11.    Location of Depositions.       Any party or representative (officer,

  director, or managing agent) of a party filing a civil action in this district court must ordinarily be

  required, upon request, to submit to a deposition at a place designated within this district.

  Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

  counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

  action in this Court for the purpose of this provision.

                 (f)      Disclosure of Expert Testimony.

                          1.     Expert Reports. For the party who has the initial burden of proof on

  the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

  testimony is due on or before September 21, 2022. The supplemental disclosure to contradict or

  rebut evidence on the same matter identified by another party is due on or before October 19,

  2022 . Reply expert reports from the party with the initial burden of proof are due on or before

  November 9, 2022. No other expert reports will be permitted without either the consent of all

  parties or leave of the Court. Along with the submissions of the expert reports, the parties shall

  advise of the dates and times of their experts ' availability for deposition.

                          11.    Expert Report Supplementation. The parties agree they will not

  permit expert declarations to be filed in connection with motions briefing (including case-

  dispositive motions).



                                                     5
  742628463 .1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 6 of 15 PageID #: 1231




                         iii .   Objections to Expert Testimony. To the extent any objection to

  expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm. ,

  Inc. , 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

  motion no later than the deadline for dispositive motions set forth herein, unless otherwise ordered

  by the Court. Briefing on such motions is subject to the page limits set out in connection with

  briefing of case dispositive motions.

                 (g)     Discovery Matters and Disputes Relating to Protective Orders.

                         1.      Any discovery motion filed without first complying with the

  following procedures will be denied without prejudice to renew pursuant to these procedures.

                         11 .    Should counsel find, after good faith efforts - including verbal

  communication among Delaware and Lead Counsel for all parties to the dispute - that they are

  unable to resolve a discovery matter or a dispute relating to a protective order, the parties involved

  in the discovery matter or protective order dispute shall submit a joint letter in substantially the

  following form:

                 Dear Judge Stark:

                 The parties in the above referenced
                 matter write to request the
                 scheduling of a discovery
                 teleconference.

                 The following attorneys,
                 including at least one Delaware
                 Counsel and at least one Lead
                 Counsel per party, participated in a
                 verbal meet-and-confer (in person
                 and/or by telephone) on the
                 following date(s):


                 Delaware Counsel: - - - - - -
                 Lead Counsel: - - - - - - - -


                                                    6
  742628463 .1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 7 of 15 PageID #: 1232




                 The disputes requiring
                 judicial attention are listed below:

                 [provide here a non-argumentative
                 list of disputes requiring judicial
                 attention]

                         iii.    On a date to be set by separate order, generally not less than forty-

  eight (48) hours prior to the conference, the party seeking relief shall file with the Court a letter,

  not to exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

  date to be set by separate order, but generally not less than twenty-four (24) hours prior to the

  conference, any party opposing the application for relief may file a letter, not to exceed three (3)

  pages, outlining that party's reasons for its opposition.

                         1v.     Each party shall submit two (2) courtesy copies of its discovery

  letter and any attachments.

                         v.      Should the Court find further briefing necessary upon conclusion of

  the telephone conference, the Court will order it. Alternatively, the Court may choose to resolve

  the dispute prior to the telephone conference and will, in that event, cancel the conference.

           9.    Motions to Amend.

                 (a)     Any motion to amend (including a motion for leave to amend) a pleading

  shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not

  to exceed three (3) pages, describing the basis for the requested relief, and shall attach the proposed

  amended pleading as well as a "blackline" comparison to the prior pleading.

                 (b)     Within seven (7) days after the filing of a motion in compliance with this

  Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.




                                                    7
  742628463.1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 8 of 15 PageID #: 1233




                  (c)    Within three (3) days thereafter, the moving party may file a reply letter,

  not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to amend.

           10.    Motions to Strike.

                  (a)    Any motion to strike any pleading or other document shall NOT be

  accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed three

  (3) pages, describing the basis for the requested relief, and shall attach the document to be stricken.

                  (b)    Within seven (7) days after the filing of a motion in compliance with this

  Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.

                  (c)    Within three (3) days thereafter, the moving party may file a reply letter,

  not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to strike.

           11 .   Tutorial Describing the Technology and Matters in Issue. Unless otherwise ordered

  by the Court, the parties shall provide the Court, no later than the date on which Defendants ' reply

  claim construction brief is due, a tutorial on the technology at issue. In that regard, the parties may

  separately or jointly submit a DVD of not more than thirty (30) minutes. The tutorial should focus

  on the technology in issue and should not be used for argument. The parties may choose to file

  their tutorial(s) under seal, subject to any protective order in effect. Each party may comment, in

  writing (in no more than five (5) pages) on the opposing party's tutorial. Any such comment shall

  be filed no later than the date on which Plaintiffs ' reply claim construction brief is due. As to the

  format selected, the parties should confirm the Court's technical abilities to access the information

  contained in the tutorial (currently best are "mpeg" or "quicktime").




                                                    8
  742628463.1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 9 of 15 PageID #: 1234




           12.    Claim Construction Issue Identification. On December 15, 2021 the parties shall

  exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

  proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

  Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint Claim

  Construction Chart to be submitted on January 12, 2022. The parties ' Joint Claim Construction

  Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should include

  each party' s proposed construction of the disputed claim language with citation(s) only to the

  intrinsic evidence in support of their respective proposed constructions. A copy of the patent(s) in

  issue as well as those portions of the intrinsic record relied upon shall be submitted with this Joint

  Claim Construction Chart. In this joint submission, the parties shall not provide argument.

           13 .   Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

  brief, not to exceed 20 pages, on February 16, 2022. The Defendants shall serve, but not file,

  their answering brief, not to exceed 30 pages, on March 18, 2022. The Plaintiff shall serve, but

  not file, its reply brief, not to exceed 20 pages, on April 8, 2022. The Defendants shall serve, but

  not file, their sur-reply brief, not to exceed 10 pages, on April 22, 2022. No later than April 29,

  2022, the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their

  unfiled briefs into one brief, with their positions on each claim term in sequential order, in

  substantially the form below.

                            JOINT CLAIM CONSTRUCTION BRIEF

  I.       Agreed-Upon Constructions

  II.      Disputed Constructions

           [TERM 1]

                  1.     Plaintiff's Opening Position

                  2.     Defendants ' Answering Position

                                                    9
  742628463.1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 10 of 15 PageID #: 1235




                  3.     Plaintiff's Reply Position

                  4.     Defendants' Sur-Reply Position

           [TERM 2]

                  1.     Plaintiff's Opening Position

                  2.     Defendants' Answering Position

                  3.     Plaintiff's Reply Position

                  4.     Defendants' Sur-Reply Position

  The parties need not include any general summaries of the law relating to claim construction. If

  there are any materials that would be submitted in an index, the parties shall submit them in a

  Joint Appendix.

           14.    Hearing on Claim Construction. Beginning at ' : OO     rn   May 23, 2022 [en as   S66e-


  -thereaft'erb i~ eee, cnient fur the Com t], the Court will hear argument on claim construction.

  The parties shall notify the Court, by joint letter submission, no later than the date on which the

  parties' joint claim construction brief is due: (i) whether they request leave to present testimony at

  the hearing; and (ii) the amount of time they are requesting be allocated to them for the hearing.

           Provided that the parties comply with all portions of this Scheduling Order, and any other

  orders of the Court, the parties should anticipate that the Court will issue its claim construction

  order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

  unable to meet this goal, it will advise the parties no later than sixty (60) days after the conclusion

  of the claim construction hearing.

           15.    Interim Status Report. On May 18, 2022, counsel shall submit a joint letter to the

  Court with an interim report on the nature of the matters in issue and the progress of discovery to

  date. Thereafter, if the Court deems it necessary, it will schedule a status conference.



                                                    10
  742628463.1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 11 of 15 PageID #: 1236




             16.   Supplementation. Absent agreement among the parties, and approval of the Court,

  no later than the deadlines for service of final infringement and invalidity contentions, the

  parties must finally supplement, inter alia, the identification of all accused products and of all

  invalidity references.

             17.   Case Dispositive Motions. All case dispositive motions, an opening brief, and

  affidavits, if any, in support of the motion shall be served and filed on or before December 7,

  2022 . Opposition briefs are due January 6, 2023, and Reply briefs are due January 20, 2023 .

                   (a)     No early motions without leave. No case dispositive motion under Rule 56

  may be filed more than ten (10) days before the above date without leave of the Court.

                   (b)     Page limits combined with Daubert motion page limits. Each party 1s

  permitted to file as many case dispositive motions as desired; provided, however, that each SIDE

  will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages

  for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of the

  number of case dispositive motions that are filed. In the event that a party files, in addition to a

  case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an expert's

  testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall

  be increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages for

  all reply briefs for each SIDE. 1

                   (c)     Hearing. The Court will hear argument on all pending case dispositive and
                                      'l.1
  Daubert motions on February 'JI/, 2023 [or as soon thereafter as is convenient for the Court]



  1
     The parties must work together to ensure that the Court receives no more than a total of 250
  pages (i.e., 50+ 50+ 25 regarding one side's motions, and 50+ 50+ 25 regarding the other side's
  motions) of briefing on all case dispositive motions and Daubert motions that are covered by this
  scheduling order and any other scheduling order entered in any related case that is proceeding on
  a consolidated or coordinated pretrial schedule.

                                                   11
  742628463 . I
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 12 of 15 PageID #: 1237




                  \\ :00   ltM
  beginning at _ _ . Subject to further order of the Court, each side will be allocated a total offorty-

  five (45) minutes to present its argument on all pending motions.

            18.     Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

  contain the statement required by Local Rule 7.1.1.
                                                        5"
            19.     Pretrial Conference. On May ! , 2023 fer as seen thereafter as is cguv"1rient           for
                                                                                                        3 :oO
  the Cem:tj, the Court will hold a pretrial conference in Court with counsel beginning at              __f .m.

  Unless otherwise ordered by the Court, the parties should assume that filing the pretrial order

  satisfies the pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The

  parties shall file with the Court the joint proposed final pretrial order with the information required

  by the form of Revised Final Pretrial Order-Patent, which can be found on the Court's website
                                                        d. 'f
  (www.ded.uscourts.gov), on or before April ~ ' 2023. Unless otherwise ordered by the Court, the

  parties shall comply with the timeframes set forth in Local Rule 16.3(d)(l)-(3) for the preparation

  of the joint proposed final pretrial order.

            The parties shall provide the Court two (2) courtesy copies of the joint proposed final

  pretrial order and all attachments.

            As noted in the Revised Final Pretrial Order-Patent, the parties shall include in their joint

  proposed final pretrial order, among other things:

                    (a)          a request for a specific number of hours for their trial presentations, as well

  as a requested number of days, based on the assumption that in a typical jury trial day (in which

  there is notjury selection,jury instruction, or deliberations), there will be 5 ½ to 6 ½ hours of trial

  time, and in a typical bench trial day there will be 6 to 7 hours of trial time;




                                                                12
  742628463 .1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 13 of 15 PageID #: 1238




                  (b)      their position as to whether the Court should allow objections to efforts to

  impeach a witness with prior testimony, including objections based on lack of completeness and/or

  lack of inconsistency;

                  (c)      their position as to whether the Court should rule at trial on objections to

  expert testimony as beyond the scope of prior expert disclosures, taking time from the parties ' trial

  presentation to argue and decide such objections, or defer ruling on all such objections unless

  renewed in writing following trial, subject to the proviso that a party prevailing on such a post-

  trial objection will be entitled to have all of its costs associated with a new trial paid for by the

  party that elicited the improper expert testimony at the earlier trial; and

                  (d)      their position as to how to make motions for judgment as a matter of law,

  whether it be immediately at the appropriate point during trial or at a subsequent break, whether

  the jury should be in or out of the courtroom, and whether such motions may be supplemented in

  writing.

            20.   Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall be

  limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

  request and any response shall contain the authorities relied upon; each in limine request may be

  supported by a maximum of three (3) pages of argument, may be opposed by a maximum of three

  (3) pages of argument, and the side making the in limine request may add a maximum of one (l)

  additional page in reply in support of its request. If more than one party is supporting or opposing

  an in limine request, such support or opposition shall be combined in a single three (3) page

  submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered by the




                                                    13
  742628463 .1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 14 of 15 PageID #: 1239




  Court. No separate briefing shall be submitted on in limine requests, unless otherwise permitted

  by the Court.

            21.   Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be tried

  to a jury, pursuant to Local Rules 4 7 and 51 the parties should file (i) proposed voir dire, (ii)

  preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three (3)

  business days before the final pretrial conference. This submission shall be accompanied by a

  courtesy copy containing electronic files of these documents, in Word.Perfect or Microsoft Word

  format, which may be submitted by e-mail to Judge Stark's staff.

            22.   Trial. This matter is scheduled for a 5 day jury trial beginning at 9:30 a.m. on May

  15, 2023 ~r as s00e thereafter as is eon¥eeieet for the Court], with the subsequent trial days

  beginning at 9:00 a.m . Until the case is submitted to the jury for deliberations, the jury will be

  excused each day at 4:30 p.m . The trial will be timed, as counsel will be allocated a total number

  of hours in which to present their respective cases.

            23.   Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

  jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

  to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

  indicating among other things how the case should proceed and listing any post-trial motions each

  party intends to file.

            24.   Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

  to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

  briefs relating to any post-trial motions filed by that side, no matter how many such motions are

  filed.




                                                    14
  742628463 .1
Case 1:20-cv-01775-LPS Document 60 Filed 08/02/21 Page 15 of 15 PageID #: 1240




           25.     Cross-Use of Discovery. The parties also agree that all discovery taken or to be

  taken in United States International Trade Commission Investigation No. 337-TA-1264 (the "ITC

  Investigation") may be used in this case, including deposition transcripts, produced documents,

  and discovery responses, subject to the terms of the protective order in that investigation. The

  parties agree to reduce as much as possible duplicative questioning during depositions in view of

  this cross-use agreement and, to the extent practicable, to limit or eliminate duplicative

  depositions.




                                                UNITED ~TATES DISTRICT JUDGE




                                                  15
  742628463 .1
  WEST/295480851
